Citation Nr: 1522590	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO. 13-25 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial rating in excess of 60 percent for hypertensive heart disease.

2. Entitlement to an initial rating in excess of 40 percent for diabetes mellitus.

3. Entitlement to an initial rating in excess of 40 percent for peripheral vascular disease left lower extremity.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1999.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.


FINDINGS OF FACT

1. Throughout the period on appeal the Veteran's hypertensive heart disease has been manifested by a MET workload of 4 to 5 and an ejection fraction of more than 30 percent.

2. Throughout the period on appeal the Veteran's diabetes mellitus has been controlled through restriction of activity, insulin, and oral medication.

3. Throughout the period on appeal the Veteran's peripheral vascular disease has been manifested by trophic changes and claudication when ambulating between 25 and 100 yards.

4. The evidence of record reflects that the Veteran's service-connected disabilities preclude him from securing and maintaining gainful employment.





CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 60 percent for hypertensive heart disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2014).

2. The criteria for an initial rating in excess of 40 percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).

3. The criteria for an initial rating in excess of 40 percent for peripheral vascular disease of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7119 (2014).

4. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December 2010 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

Additionally, VA examinations were conducted in July 2011 and August 2011 in connection with the Veteran's claims.  Review of the VA examination reports reflect that they are adequate for the purpose of adjudicating the Veteran's claims.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  Pertinent symptoms and degrees of impairment are recorded.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




II. Increased Ratings - General

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.




III. Increased Rating - Hypertensive heart disease

The Veteran asserts that he is entitled to a higher rating for his hypertensive heart disease.  Throughout the period on appeal, his hypertensive heart disease has been rated as 60 percent disabling under Diagnostic Code 7007.  Under Diagnostic 7007, a 10 percent rating is assigned when the disability results in a workload of greater than 7 METs (metabolic equivalent) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where continuous medication is required.  A 30 percent rating is assigned when the disability results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A rating of 60 percent is assigned when a veteran has had more than one episode of congestive heart failure within the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2014).

The Veteran underwent a VA examination in connection with his claim in July 2011.  The examination report reflects a diagnosis of hypertensive heart disease.  The examination report reflects that the Veteran had shortness of breath even at rest.  METs were estimated to be between 4 and 5 and the Veteran's ejection fraction was 35 percent.  No chronic congestive heart failure was noted and the Veteran did not experience more than one episode of congestive heart failure in the previous 12 months.

Based on the evidence described, the Board finds that the Veteran's hypertensive heart disease has been productive of symptoms that more closely approximate a 60 percent rating.  The July 2011 examination report reflects a MET workload of 4 to 5 and an ejection fraction of 35 percent.  The Veteran also does not experience chronic congestive heart failure.  In order to warrant a 100 percent rating the Veteran's hypertensive heart disease must be productive of chronic congestive heart failure, or a MET workload of 3 or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or an ejection fraction of less than 30 percent.

In sum, there is no basis upon which to grant a rating in excess of 60 percent for the Veteran's hypertensive heart disease.  Staged ratings are not warranted, as there is no identifiable period on appeal during which the disability manifested symptoms meriting a higher disability rating.  The preponderance of the evidence therefore is against the Veteran's claim for a higher rating, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

IV. Increased Rating - Diabetes Mellitus

The Veteran's diabetes mellitus has been rated as 40 percent disabling since under Diagnostic Code 7913.  The Veteran contends that he warrants an initial rating higher than 40 percent for this disability.

Under the rating schedule, a 40 percent evaluation is warranted when there is diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Under Note 1 to 38 C.F.R. § 4.119, Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation.  In this regard, the RO has already separately rated the complications of diabetes mellitus, namely, erectile dysfunction and peripheral vascular disease of the left leg (the right leg vascular disease is noncompensable and therefore not entitled to a separate rating).  Further, while the Veteran has complained of peripheral neuropathy, an August 2011 VA examination report reflects that these symptoms are not caused by his service-connected diabetes, and that the Veteran does not have diabetic neuropathy.  Additionally, the Veteran has been diagnosed with diabetic retinopathy and cataracts.  A July 2011 eye examination revealed that the Veteran's corrected vision was 20/30 and 20/25.  Under Diagnostic Code 6066, this level of visual acuity is noncompensable.  38 C.F.R. § 4.79.  As such, a separate rating is not warranted.

The diabetes mellitus portion of the July 2011 VA examination report indicates that the Veteran's diabetes mellitus is managed by a restricted activities, an oral hypoglycemic and a daily insulin injection.  The examiner specifically indicated that the Veteran does not require regulation of diet as part of medical management.  It was noted that the Veteran does not visit a diabetic care provider.  He has not had any episodes of ketoacidosis requiring hospitalization over the past 12 months, nor has he had any hypoglycemia episodes requiring hospitalization over the past 12 months.  He does not have progressive unintentional weight loss and muscle tone and strength were normal.  The Veteran also does not have any renal dysfunction.  The examiner noted that the Veteran's diabetes reduced his concentration and energy level while at work.

In considering whether the Veteran is entitled to a higher rating for his service-connected diabetes mellitus, the record simply does not establish that there is any regulation of diet, or hospitalization or treatment at a diabetic care provider such that a 60 percent rating would be warranted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  In this regard, the July 2011 VA examiner stated that the Veteran is not restricted in his diet and has not been hospitalized even though he has experienced episodes of ketoacidosis.  The medical record is negative for any indication that the Veteran's diet is limited by physician orders or that he has been hospitalized during the prior 12 months for his diabetes.  As such, an evaluation in excess of 40 percent rating under Diagnostic Code 7913 is not warranted. 

In sum, there is no basis upon which to grant a rating in excess of 40 percent for the Veteran's diabetes mellitus type II.  Staged ratings are not warranted, as there is no identifiable period on appeal during which the disability manifested symptoms meriting a higher disability rating.  The preponderance of the evidence therefore is against the Veteran's claim for a higher rating, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).
V. Increased Rating - Peripheral vascular disease

The Veteran contends he is entitled to a higher evaluation for his left leg peripheral vascular disease.  Throughout the period on appeal his peripheral vascular disease has been rated as erythromelalgia.  38 C.F.R. § 4.119, Diagnostic Code 7117.  Under this Code, a 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ankle/brachial index of 0.9 or less.  A 40 percent rating is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.119, Diagnostic Code 7117, Note 1. 

The pertinent medical evidence consists of the August 2011 VA examination report.  The report reflects that the Veteran was diagnosed with lower extremity peripheral vascular disease.  Examination revealed that the Veteran experienced loss of hair on both of his legs.  He also experienced claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour.  The left leg ankle/brachial index was 1.29.

Based on these symptoms the Veteran's left leg peripheral vascular disease more closely approximates a 40 percent rating and no higher.  In order to warrant a higher rating the vascular disease must be productive of claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  As the Veteran's left ankle/brachial index was 1.29 and he did not report persistent coldness the evidence does not support finding that his left leg vascular disease more closely approximates a 60 percent rating.

Again, the preponderance of the evidence is against the Veteran's claim for a higher rating, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).

VI. Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertensive heart disease, diabetes, and peripheral vascular disease is specifically contemplated by the schedular rating criteria.  The Veteran's heart disease has been manifested by a MET level of 4 to 5 and an ejection fraction of more than 30 percent.  The Veteran's diabetes has required restricted activities and daily insulin injections.  Lastly, the Veteran's peripheral vascular disease has manifested lower left leg claudication and loss of hair.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.104, 4.119, DC 7007, 7119, 7913.  In this case, comparing the Veteran's disability levels and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.

VII. TDIU

The Veteran has asserted that he is no longer employable due to his service-connected disabilities.  It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Throughout the period on appeal, the Veteran has met the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  The question thus is whether the Veteran's service-connected disability(s) alone or in concert are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

Review of the claims file shows that the Veteran has consistently reported that he became too disabled to work in 2006 due to his service-connected disabilities.  The Veteran is competent to testify with regard to his symptoms and experiences.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board finds no reason to doubt the veracity of his assertions.  Id.  The Board thus finds the Veteran's report of employment history to be credible.

Moreover, the record contains medical evidence that the Veteran's disabilities render him unemployable.  Specifically, the Veteran submitted two private medical opinions from August 2014.  The first includes an assessment of the Veteran's current physical state and reflects that he would have difficulty standing, sitting, or walking for more than two hours without resting.  The report also indicates that the Veteran is precluded from lifting anything heavier than 10 pounds and would be unable to focus for at least 7 hours in an 8 hour workday.  The private clinician concluded that the Veteran's service-connected disabilities left him unsuitable for any type of employment.  A second opinion was also obtained in August 2014.  The vocational consultant reviewed the Veteran's claims file and medical records.  He noted the severity of the Veteran's diabetes, hypertensive heart disease, and vascular disease and concluded that these disabilities in combination preclude the Veteran from performing work at a substantial gainful level.  The opinions provided above are supported by the medical evidence of record and the Board finds them to be highly probative.  Further, there are no contrary medical opinions of record.  Therefore, the weight of the evidence is consequently in favor of the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds that the Veteran's service-connected disabilities, alone, or in combination, have been sufficient to produce unemployability throughout the appeal period.






ORDER


Entitlement to an initial rating in excess of 60 percent for hypertensive heart disease, is denied.

Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, is denied.

Entitlement to an initial rating in excess of 40 percent for peripheral vascular disease left lower extremity, is denied.

Entitlement to a TDIU is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


